Gilfillan, C. J.
There are only two objections raised in this case that we deem of sufficient importance to mention. There is nothing in any of the others. The first of these two •objections is that because the contract for doing the work was not let as prescribed by the charter, it was void, and no assessment, and consequently no re-assessment, could be made to pay for the work to be done under it; that the contract having been adjudged void, upon the application for judgment upon the original assessment, there was no legal authority to make a re-assessment. Whether this is so depends, of course, on the provisions of the city charter.
By the charter of 1874, (Sp. Laws 1874, p. 73, § 60,) the •common council was authorized to direct a new assessment as to any lot, where, as to such lot, judgment on the original assessment is denied, or the assessment set aside or declared void by reason of any defect or irregularity affecting the validity of the final order of the council ordering the improvement; ■and, without the direction of the common council, the board of public works was directed to make a new assessment as to any lot, where, as to such lot, judgment on the original assessment is denied, or the assessment set aside or declared void by reason of any defect or irregularity affecting the validity, not of such final order, but of any proceedings subse*80quent to the final order of the council ordering the improvement. There might be some question -whether the language “defect or irregularity,” used in this section, would include so radical a disregard of the prior provisions of the charter as-the letting of the contract for the work in an illegal way. An amendment to this section 60 by Sp. Laws 1875, c. 1, § 16, authorized the common council to direct a new assessment or re-assessment when judgment is denied on the original assessment, or the assessment set aside or declared void “for any cause whatever.” A clause in section 17 of the amending act, which seems to be applicable to all cases of new or re-assessments, declares that “no error, or omission, or irregularity, whether jurisdictional' or otherwise, shall prevent a. re-assessment to the extent of the benefits conferred by such improvement when ordered by the council.”
It may seem strange that, after the enactment, in preceding parts of the charter, of provisions clearly intended to-protect property owners against unnecessary or improvident-expenses for local improvements, the observance of those-provisions should be in any case dispensed with; but the language, especially of this amendment, is so full and precise that there is no avoiding the conclusion that the legislature intended such result. The council had power to order there-assessment in question.
The other objection is to the effect that, in ascertaining tho amount to be assessed for the improvement, there was added to the contract cost of the work, certain items, such as the-cost of abstract, engineering, advertising for bids, assessment notice, and treasurer’s notice. This objection is based on the constitution. Section 1, art. 9, empowers the legislature to-“authorize municipal corporations to levy assessments for local improvements upon the property fronting upon such improvements, or upon the property to be benefited by such improvements, without regard to a cash valuation.” We see-nothing in this to exclude such items as are objected to, if they are a necessary expense incurred on account of the im*81provement. They are, in such case, as much a part of the cost of the improvement as the contract price of doing the work.
Judgment affirmed.